Filed 3/5/14 P. v. Farnsworth CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B250905
                                                                            (Super. Ct. No. CR18917)
     Plaintiff and Respondent,                                                  (Ventura County)

v.

CHARLES VERDELL FARNSWORTH,

     Defendant and Appellant.



                   In 1984, Charles Verdell Farnsworth pled guilty to a charge of vehicular
manslaughter (Pen. Code, § 192, subd. (c) [formerly subd. (3)(c)]), and was sentenced to
a six-year term in state prison. That prior conviction was the basis for a sentence
enhancement in the State of Washington in 2012.
                   Farnsworth filed a petition for writ of error coram nobis, alleging that his
1984 conviction was invalid because he did not admit a factual basis for the plea and that,
without that admission, the plea was not constitutionally valid. The trial court denied the
petition. It determined that the court, at the time of the plea, found a factual basis, and
that Farnsworth was not diligent in filing the petition given the passage of nearly 30 years
since his conviction. The court also denied Farnsworth's subsequent motion for
reconsideration. He appeals from the denial of his reconsideration motion.
                   We appointed counsel to represent Farnsworth in this appeal. After
examining the record, counsel filed an opening brief raising no issues and requesting that
we independently examine the record pursuant to People v. Wende (1979) 25 Cal.3d 436.
On December 6, 2013, we advised Farnsworth that he had 30 days within which to
personally submit any contentions or issues he wished to raise on appeal. We have
received no response.
              The facts underlying Farnsworth's 1984 conviction do not appear in the
record. He was charged, inter alia, with unlawfully killing Digna Marie Henket while
driving under the influence and passing without sufficient clearance, in violation of
Vehicle Code section 21751. (See Pen. Code, § 192, subd. (c).) When Farnsworth pled
guilty to that offense, he signed a felony disposition statement admitting the voluntariness
of the plea and waiving his constitutional rights. The statement indicated, in paragraph E
on page 2, that the factual basis for the plea was the preliminary hearing transcript and
police reports. Although Farnsworth did not initial that paragraph, the court specifically
found, on page 6, that "[t]here is a factual basis for the plea." The court's minute order
similarly reflects that the factual basis for the plea was the preliminary hearing transcript
and that the "Court finds factual basis for plea."
              Having examined the entire record, we are satisfied that appointed counsel
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at p. 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                           PERREN, J.
We concur:



              GILBERT, P. J.



              YEGAN, J.


                                              2
                              James P. Cloninger, Judge

                          Superior Court County of Ventura
                         ______________________________


             California Appellate Project, Jonathan B. Steiner, Richard B. Lennon,
under appointment by the Court of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                           3